UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 29, 2016 Cross Country Healthcare, Inc. (Exact name of registrant as specified in its charter) Delaware 0-33169 13-4066229 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6551 Park of Commerce Blvd., N.W., Boca Raton, FL 33487 (Address of Principal Executive Office) (Zip Code) (561) 998-2232 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. During our earnings call for our fourth quarter results on March 10, 2016, our management stated that we experienced a technology glitch with an external vendor that limited the number of applications we were receiving. Since that time, the company has finished its review of the matter and determined the impact was limited to the first quarter, which was reflected in our guidance announced on the earnings call. As reported on our earnings call, this technology glitch has been resolved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CROSS COUNTRY HEALTHCARE, INC. Dated: March 31, 2016 By: /s/William J. Burns William J. Burns Chief Financial Officer 3
